DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Kari P. Footland (55,187) on 07/05/2022.
4. (Currently Amended) The wireless intraoral X-ray imaging sensor according to claim 3, wherein said contacts do not extend beyond the surface of an encapsulation back cover.
13. (previously presented) A method for performing wireless intraoral x-ray imaging, said method comprising: providing the wireless intraoral x-ray imaging sensor of claim 1; 
detecting x-rays impinging on the radiation sensitive detector and creating an output signal, receiving said output signal from the detector, and outputting the intraoral x-ray image data from the readout substrate in the form of analog or digital pixel values; 
transmitting said output x-ray image data from the wireless link to the receiver; and two or more of:
(i) performing bit truncation of the output intraoral x-ray image data prior to transmitting the output x-ray image data from the wireless link, (ii) compressing the output intraoral x-ray image data prior to transmitting the output x-ray image data from the wireless link, (iii) storing at least part of
acquired intraoral x-ray image data in a memory provided on said additional substrate prior to transmitting the output x-ray image data from the wireless link, and
(iv) storing at least part of the .


Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Chun et al. disclose: a wireless intraoral x-ray imaging sensor (fig.4), comprising:
a radiation sensitive detector (fig.4 item 110) configured to detect impinging x-rays and create an output signal;
a plurality of pixels on a readout substrate, the plurality of pixels configured to receive said output signal from the radiation sensitive detector (col.3 65-67 & col.4 L1-5), said readout substrate configured to output x-ray image data in the form of analog or digital pixel values (col.3 65-67 & col.4 L1-5); and
an additional substrate (fig.1 item 133) connected to said readout substrate, the additional substrate comprising
electronics configured to create a wireless link and to transmit said x-ray image data to a receiver, and
a rechargeable battery (fig.1 item 170) configured to provide power to said wireless intraoral x-ray imaging sensor, 
Chun et al. fail to disclose, teach, suggest or make obvious: said rechargeable battery comprising edges that have a minimum distance 2 mm from the edges of said additional substrate.
Claims 2-19 are allowed on the same basis as independent claim 1 for dependency reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        

                                                                                                                                                                                                        

/MAMADOU FAYE/Examiner, Art Unit 2884